DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 6, 9, 10, 13, 17, 21, 24, 25, 28, 29, 32, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al. (US2010/0081964).
Regarding claim 1, Mark discloses A method for guiding a medical instrument (“420” in fig. 4B) towards a target (“real-time pathology system 100 is used to detect normal or cancerous tissue or otherwise abnormal tissue” in par. [0038]), comprising: 
positioning the medical instrument at a first location (“The location of the target area is determined and the position is recorded for manual or automatic movement of the positioning system and the surgical device” in par. [0035]), wherein the medical instrument comprises at least one sensor (“110a-110d” in fig. 4A); 
determining a first biomarker measurement (“predetermined chemical, protein, or other indicator” in par. [0042]) using the at least one sensor (“110a” in fig. 4A); 
determining a second biomarker measurement (“predetermined chemical, protein, or other indicator” in par. [0042]) using the at least one sensor (“110b” in fig. 4A); 
comparing the first biomarker measurement with the second biomarker measurement (“The determination of whether tissue is abnormal may be performed by a number of methods, including a digital reading from sensor 110, using a combination of signals from multiple sensors 110, and using a model of expected "normal" tissue in comparison to a model of expected "abnormal" tissue, which may include cancer” in par. [0051]) to determine a proximity to the target to provide a first comparison (“processor 220 may be configured to detect abnormal tissue” in par. [0052]); and 
providing guidance for moving the medical instrument based on results of the first comparison (par. [0061]; “to provide an indication” in par. [0062]).
Regarding claim 6, Mark discloses The method of claim 1, wherein the guidance for moving of the medical instrument includes directing retraction, advancement, or steering of the medical instrument towards the target (“Real-time pathology system 100 may be configured to receive and process signals from sensors 110C, 110D during the insertion step of a surgical procedure to more precisely assist in the positioning of outer sheath 420 for a resection procedure” in par. [0062]).
Regarding claim 9, Mark discloses The method of claim 1, wherein providing guidance includes providing video images provided by a visual device disposed at a distal end of the medical instrument (“Sensor 110, when configured as an optical sensor component, may include an array microscope, which includes multiple small lenses in combination with a mega-pixel camera” in par. [0040]).
Regarding claim 10, Mark discloses The method of claim 1, wherein the determining the first biomarker measurement includes receiving a first electrical or optical signal from the at least one sensor indicating a first quantity of biomarkers detected at a first location, and the determining the second biomarker measurement includes receiving a second electrical or optical signal from the at least one sensor indicating a second quantity of biomarkers detected at a second location (“sensor 110 may provide analysis system 120 with a digital and/or analog signal(s) that is interpreted for its presence or with respect to a threshold to determine whether the sensed tissue is abnormal” in par. [0037]).
Regarding claim 16, Mark discloses A system (fig. 1, 2, 4A, 4B), comprising: 
a medical instrument (“420” in fig. 4B) configured to be positioned at a first location within a patient anatomy (“In an example of a guiding operation, a piercing tip 430 provides low effort insertion of outer sheath 420 into the patient” in par. [0062]); 
at least one sensor (“110a-110d” in fig. 4A) coupled to the medical instrument (fig. 4A, 4B), the at least one sensor being configured to determine a first biomarker measurement and a second biomarker measurement (“predetermined chemical, protein, or other indicator” in par. [0042]); and 
a processor (“120” in fig. 2) configured to: compare the first biomarker measurement with the second biomarker measurement (“The determination of whether tissue is abnormal may be performed by a number of methods, including a digital reading from sensor 110, using a combination of signals from multiple sensors 110, and using a model of expected "normal" tissue in comparison to a model of expected "abnormal" tissue, which may include cancer” in par. [0051]) to determine a proximity to a target within the patient anatomy (“processor 220 may be configured to detect abnormal tissue” in par. [0052]); and provide guidance for moving the medical instrument towards the target (par. [0061]; “to provide an indication” in par. [0062]).
Regarding claim 17, Mark discloses The system of claim 16, wherein the at least one sensor includes a first sensor (“110a” in fig. 4A) and a second sensor (“110b” in fig. 4A), wherein the first sensor is disposed proximally to the second sensor along a length of the medical instrument, and wherein the first sensor is configured to provide the first biomarker measurement and the second sensor is configured to provide the second biomarker measurement (par. [0063]).
Regarding claim 21, Mark discloses The system of claim 16, wherein the guidance for moving the medical instrument includes directing advancement, retraction, or steering of the medical instrument towards the target (“Real-time pathology system 100 may be configured to receive and process signals from sensors 110C, 110D during the insertion step of a surgical procedure to more precisely assist in the positioning of outer sheath 420 for a resection procedure” in par. [0062]).
Regarding claim 24, Mark discloses The system of claim 16, further comprising: a visual device disposed at the a distal end of the medical instrument, wherein the processor is configured to provide video images provided by the visual device (“Sensor 110, when configured as an optical sensor component, may include an array microscope, which includes multiple small lenses in combination with a mega-pixel camera” in par. [0040]).
Regarding claim 25, Mark discloses The system of claim 19, wherein to determine the first biomarker measurement, the at least one sensor is configured to sense a first electrical or optical signal indicating a first quantity of biomarkers detected at a first location, and to determine the second biomarker measurement, the at least one sensor is configured to sense a second electrical or optical signal indicating a second quantity of biomarkers detected at a second location (“sensor 110 may provide analysis system 120 with a digital and/or analog signal(s) that is interpreted for its presence or with respect to a threshold to determine whether the sensed tissue is abnormal” in par. [0037]).
Regarding claim 28, Mark discloses The system of claim 16, wherein the first biomarker measurement and the second biomarker measurement are associated with a quantity of volatile organic compounds (VOCs) within the patient anatomy (“chemical marker” in par. [0091]).
Regarding claim 29, Mark discloses The system of claim 16, wherein the target is a mass or a tumor within the patient anatomy (“cancerous tissue” in par. [0038]).
Regarding claim 32, Mark discloses The system of claim 16, wherein the at least one sensor includes an electrochemical sensor (“Sensor 110 may also include chemical sensors” in par. [0042]).
Regarding claim 33, Mark discloses The system of claim 16, wherein the at least one sensor includes a sensor array (“Sensor 110 may also be a single cell or an array of distinct polynulceotides, oligonucleotides, polypeptides, or oligopeptides synthesized on a substrate which may also include electronic sensors to detect and transmit a reaction therein” in par. [0042]).
Regarding claim 36, Mark discloses A non-transitory machine-readable medium comprising a plurality of machine-readable instructions (“Processor 220 may be a general microprocessor and/or may include signal processing functions to filter and analyze signals provided by sensor 110” in par. [0050]) which when executed by one or more processors (“120” in fig. 2) associated with a medical device (fig. 1, 2, 4A, 4B) are adapted to cause the one or more processors to perform a method for guiding a medical instrument (“420” in fig. 4B) towards a target (“real-time pathology system 100 is used to detect normal or cancerous tissue or otherwise abnormal tissue” in par. [0038]), the method comprising: 
positioning the medical instrument at a first location (“The location of the target area is determined and the position is recorded for manual or automatic movement of the positioning system and the surgical device” in par. [0035]), wherein the medical instrument comprises at least one sensor (“110a-110d” in fig. 4A); 
determining a first biomarker measurement (“predetermined chemical, protein, or other indicator” in par. [0042]) using the at least one sensor (“110a” in fig. 4A); 
determining a second biomarker measurement (“predetermined chemical, protein, or other indicator” in par. [0042]) using the at least one sensor (“110b” in fig. 4A); 
comparing the first biomarker measurement with the second biomarker measurement (“The determination of whether tissue is abnormal may be performed by a number of methods, including a digital reading from sensor 110, using a combination of signals from multiple sensors 110, and using a model of expected "normal" tissue in comparison to a model of expected "abnormal" tissue, which may include cancer” in par. [0051]) to determine a proximity to the target to provide a first comparison (“processor 220 may be configured to detect abnormal tissue” in par. [0052]); and 
providing guidance for moving the medical instrument based on results of the first comparison (par. [0061]; “to provide an indication” in par. [0062]).
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US2010/0081964) in view of Shuros et al. (US2014/0067036).
Regarding claim 11, Mark discloses The method of claim 10, but fails to explicitly disclose wherein receiving the first and second electrical or optical signals includes receiving the first and second electrical or optical signals periodically.
Shuros teaches, in the same field of endeavor, wherein receiving the first and second electrical or optical signals includes receiving the first and second electrical or optical signals periodically (“a contrived signal trace 100 with biomarkers corresponding to sequential events of a cardiac cycle” in par. [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mark with the teaching of Shuros since it would have provided an alternative mode of receiving signals with predictable results.
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US2010/0081964) in view of Shuros et al. (US2014/0067036) further in view of Larson et al. (US2011/0263950).
Regarding claim 12, the combined references of Mark and Shuros disclose The method of claim 10, but fail to disclose wherein the receiving the first and second electrical or optical signals includes receiving the first and second electrical or optical signals upon activation of the at least one sensor.
Larson teaches, in the field of medical imaging, performing measurements as a result of activating a sensor (“a signal received from the transceiver can serve to activate the sensor unit” in par. [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mark with the teaching of Larson by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
6.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US2010/0081964) in view of Gordon et al. (US5,411,888).
Regarding claim 30, Mark discloses The system of claim 16, but fails to explicitly disclose wherein the at least one sensor includes a gas chromatography and mass spectroscopy sensor.
However, Mark teaches a chemical sensor (“Sensor 110 may also include chemical sensors” in par. [0042]).
Gordon teaches a chemical sensor includes gas chromatography and mass spectroscopy sensors (col. 8 ln. 13-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Gordon for the sensor of Mark since both sensors for detecting substances were known and one of ordinary skill in the art would have performed the substitution with predictable results.
7.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US2010/0081964) in view of Gordon et al. (US5,411,888) further in view of Grate et al. (US2007/0180933).
Regarding claim 31, the combined references of Mark and Gordon disclose The system of claim 30 wherein Grate discloses the at least one sensor includes a solid phase microextraction sensor, an ion mobility spectrometer, a crystal sensor, a quartz microbalance, a colorimetric analyzer, or a gold particle nanosensor (“a detector selected from the group consisting of Surface Acoustic Wave sensor, Flexural Plate Wave Sensor, mass spectrometer, ion mobility spectrometer, gas chromatograph, sensor array, multivariate detector, flame ionization detector, chemical sensor, or the like, or combinations thereof” in par. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor of Grate for the sensor of Mark since both sensors for detecting substances were known and one of ordinary skill in the art would have performed the substitution with predictable results.
Allowable Subject Matter
8.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667